[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-14161                ELEVENTH CIRCUIT
                                                            DECEMBER 23, 2008
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                       D. C. Docket No. 04-00162-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

SHAWN CAMPBELL,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (December 23, 2008)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Shawn Campbell, a federal prisoner convicted of possession with the intent
to distribute 50 grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), appeals the district court’s denial of his pro se 18 U.S.C. § 3582(c)(2)

motion for reduction of sentence, based on Amendment 706 to the Sentencing

Guidelines. On appeal, Campbell argues that he qualified for a two-level sentence

reduction, despite the fact that he originally was sentenced to the mandatory

minimum. Campbell further argues that the district court did not conduct a proper

analysis of the pertinent factors, including his post-sentencing conduct, before

denying his motion.

      We review the district court’s decision to deny reduction of a defendant’s

sentence pursuant to § 3582(c)(2) for abuse of discretion. United States v. Moreno,

421 F.3d 1217, 1219 (11th Cir. 2005) (per curiam). Under § 3582(c)(2), a district

court may not reduce the term of imprisonment of an already incarcerated

defendant unless that defendant has been sentenced pursuant to a guideline range

“that has subsequently been lowered by the Sentencing Commission. . . .” 18

U.S.C. § 3582(c)(2). Amendment 706 provides for a two-level reduction in the

base offense level for certain crack cocaine offenses. See U.S. S ENTENCING

G UIDELINES M ANUAL app. C, amend. 706. This amendment was effective

retroactively as of March 3, 2008. U.S. S ENTENCING G UIDELINES M ANUAL app. C,

amend. 713.



                                          2
      In addressing a § 3582(c)(2) motion, a district court must engage in a two-

part analysis: (1) recalculating the sentence based on the amendment, leaving “[a]ll

other guideline application decisions . . . unaffected;” and (2) exercising its

discretion, based on the 28 U.S.C. 3553(a) factors, to impose a new sentence or to

retain the original. U.S. S ENTENCING G UIDELINES M ANUAL § 1B1.10 cmt. n.2; see

United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998). This requirement,

however, “is triggered only by an amendment . . . that lowers the applicable

guideline range.” U.S. S ENTENCING G UIDELINES M ANUAL § 1B1.10, cmt. n.1.

      For example, “a reduction under § 3582(c)(2) is not authorized where the

amendment . . . is applicable to the defendant but the amendment does not have the

effect of lowering the defendant’s applicable guideline range because of the

operation of another guideline or statutory provision (e.g. a statutory mandatory

minimum term of imprisonment).” United States v. Moore, 541 F.3d 1323, 1327-

28 (11th Cir. 2008) (internal quotation marks and citations omitted) (emphasis

omitted)). This is true because, to the extent the mandatory minimum is greater

than a portion of the guideline range, the mandatory minimum replaces its lower

boundary, and where the mandatory minimum “is greater than the maximum of the

guideline range,” it becomes the guideline sentence. United States v. Pope, 58

F.3d 1567, 1569 (11th Cir. 1995) (per curiam). See also U.S. S ENTENCING



                                           3
G UIDELINES M ANUAL § 5G1.1(b), (c)(2).

      We conclude that Campbell was not eligible for a § 3582(c)(2) sentence

reduction. Campbell was originally sentenced to 120 months, which was and

remains the mandatory minimum. While Amendment 706 reduced Campbell’s

base offense level, it did not lower his applicable guideline range because his

sentence was controlled by the mandatory minimum. Accordingly, the district

court lacked authority to grant relief to Campbell under § 3582(c)(2), and it was

not required to consider the § 3553(a) factors.

                                  CONCLUSION

      We find that the district court did not abuse its discretion. Accordingly, we

affirm Campbell’s 120 month sentence.

      AFFIRMED.




                                          4